Exhibit 10.35

Execution Copy

THIRD AMENDMENT AGREEMENT, dated as of July 20, 2015 (this Third Amendment
Agreement), between CM FINANCE SPV LTD., an exempted company incorporated with
limited liability under the laws of the Cayman Islands, as issuer (the Issuer);
and STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust company, as
trustee (in such capacity, together with its permitted successors and assigns in
the trusts under the Indenture, the Trustee) and, solely as expressly specified
in the Indenture, in its individual capacity (the Bank).

WHEREAS, the Issuer, the Trustee and the Bank have previously entered into that
certain Indenture, dated as of May 23, 2013 (as supplemented by the First
Supplemental Indenture, dated as of June 6, 2013, between the Issuer and the
Trustee and amended and restated by the Amendment Agreement dated as of
December 4, 2013 between the Issuer, the Trustee and the Bank and further
amended and restated by the Second Amendment Agreement dated as of September 26,
2014 between the Issuer, the Trustee and the Bank, the Original Indenture),
between the Issuer, the Trustee and the Bank.

WHEREAS, the parties agree that this Third Amendment Agreement shall constitute
a supplemental indenture for purposes of Article VIII of the Indenture and wish
to amend and restate the Original Indenture by entering into this Third
Amendment Agreement.

WHEREAS, Section 8.2 of the Original Indenture provides that the Original
Indenture may be amended for a purpose not permitted under Section 8.1 of the
Original Indenture, with the written consent of each Holder and the Collateral
Manager.

WHEREAS, the Issuer has requested that, pursuant to and in accordance with the
terms and conditions of this Third Amendment Agreement, the Trustee enter into,
and that each Holder and the Collateral Manager consent to, the Third Amended
and Restated Indenture, dated as of July 20, 2015 (as attached hereto as Exhibit
A, the Indenture), between the Issuer, the Trustee and the Bank, pursuant to
which the Issuer proposes to (a) make certain amendments to the Original
Indenture (i) so that any Class of Notes are not considered to be an “ownership
interest” as defined for purposes of the Volcker Rule (as defined in the
Indenture) or (ii) for the Issuer to not be considered a “covered fund” as
defined for purposes of the Volcker Rule and (b) amend the terms of the
Class A-R Notes (the Class A-R Notes) to limit the aggregate principal amount
thereof to up to the Maximum RCN Facility Funding Commitment (as defined in the
Revolving Credit Note Agreement as defined below) in effect from time to time
(the Class A-R Notes Amendments) in accordance with the Revolving Credit Note
Agreement, dated as of December 4, 2013, as amended and restated pursuant to the
Amended and Restated Revolving Credit Note Agreement as of September 26, 2014
and as further amended and restated pursuant to the Amended and Restated
Revolving Credit Note Agreement as of July 20, 2015 (the Revolving Credit Note
Agreement), between the Issuer, each entity party thereto as a Class A-R
Noteholder, State Street Bank and Trust Company, as revolving credit note agent,
and the Trustee.

 

Page 1



--------------------------------------------------------------------------------

ACCORDINGLY, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Original Indenture.

 

2. Amendments

With effect from and including the Effective Date (as defined in Section 3), the
Original Indenture shall be amended and restated so that it shall be read and
construed as set out in the Indenture attached hereto as Exhibit A.

 

3. Conditions Precedent to Effective Date

This Third Amendment Agreement shall become effective on and as of the date (the
Effective Date) on which each of the following conditions precedent shall have
been satisfied:

 

(a) Third Amendment Agreement. This Third Amendment Agreement shall have been
duly executed and delivered by each party hereto.

 

(b) Revolving Credit Note Agreement. The Revolving Credit Note Agreement shall
have been duly executed and delivered by each party thereto.

 

(c) Amendments to Transaction Documents. Amendments to the Collateral Management
Agreement shall have been duly executed and delivered by each party thereto (the
Collateral Management Agreement, together with the Revolving Credit Note
Agreement, the Amendment Documents).

 

(d) Representations and Warranties. Each of the representations and warranties
contained in the Indenture, this Third Amendment Agreement and each Amendment
Document described in sub-section (c) is true and correct on and as of the
Effective Date with the same force and effect as if made on and as of the
Effective Date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

 

(e) No Event of Default. No Event of Default shall have occurred and be
continuing.

 

Page 2



--------------------------------------------------------------------------------

(f) Corporate Documents. The Trustee shall have received in form and substance
reasonably satisfactory to the Trustee the following corporate documents:

 

  (i) Officers’ Certificates of the Issuer.

 

  (A) An Officer’s certificate of the Issuer, dated as of the date hereof,
(A) evidencing the authorization of the execution and delivery on behalf of the
Issuer of (1) the Amendment Documents to which the Issuer is a party; and
(2) such related documents as may be required for the purpose of the Class A-R
Notes Amendments and the transactions contemplated in the Indenture, this Third
Amendment Agreement and the Amendment Documents; and (B) certifying that (1) the
copies of the Authorizing Resolution and Constitutive Documents attached thereto
are, in each case, a true and complete copy thereof; (2) such authorizations
have not been amended or rescinded and are in full force and effect on and as of
the date hereof; and (3) the Officers of the Issuer authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon.

 

  (B) An Officer’s certificate of the Issuer, dated as of the date hereof,
stating that, to the Officer’s knowledge, (i) the Issuer is not in default under
the Indenture; (ii) the Class A-R Notes Amendments will not result in a default
or a breach of any of the terms, conditions or provisions of, or constitute a
default under, its organizational documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a party
or by which it may be bound or to which it may be subject; (iii) if applicable,
all conditions precedent provided in the Indenture relating to the Class A-R
Notes Amendments have been complied with; (iv) if applicable, all expenses due
or accrued with respect to the Class A-R Notes Amendments or relating to actions
taken on or in connection with the date hereof have been paid or reserves
therefor have been made; and (v) all of its representations and warranties
contained in the Indenture, this Third Amendment Agreement and each Amendment
Document are true and correct as of the date hereof.

 

  (ii) Officers’ Certificate of the Sole Shareholder. An Officer’s certificate
of the Sole Shareholder, dated as of the date hereof, (A) evidencing the
authorization by Authorizing Resolution of the execution and delivery of (1) the
Amendment Documents to which the Sole Shareholder is a party; and (2) such
related documents as may be required for the purpose of the Class A-R Notes
Amendments and the transactions contemplated in the Indenture, this Third
Amendment Agreement and the Amendment Documents; and (B) certifying that (1) the
copies of the Authorizing Resolution and Constitutive Documents attached thereto
are, in each case, a true and complete copy thereof; (2) such resolutions have
not been amended or rescinded and are in full force and effect on and as of the
date hereof; and

 

Page 3



--------------------------------------------------------------------------------

(3) the Officers of the Sole Shareholder or its manager authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon.

 

(g) Legal Opinions. The Trustee shall have received the following legal
opinions:

 

  (i) U.S. Counsel Opinion. An opinion of Nixon Peabody LLP, counsel to the
Trustee and the Collateral Administrator, dated the date hereof, in form and
substance satisfactory to the Trustee and UBS AG.

 

  (ii) Cayman Counsel Opinion. An opinion of Appleby (Cayman) Ltd., Cayman
Islands counsel to the Issuer, dated the date hereof, in form and substance
satisfactory to the Trustee and UBS AG.

 

4. Representations and Warranties; Covenants; other Agreements

 

(a) Each party hereto represents and warrants that this Third Amendment
Agreement has been duly and validly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

 

(b) From time to time, each of the parties hereto will promptly execute and
deliver all such further instruments, certificates and documents, and take all
such further actions as any one of them may deem to be necessary, advisable,
convenient or proper to carry out the intent of this Third Amendment Agreement.

 

(c) For the purposes of this Third Amendment Agreement: (i) each of the Trustee,
the Collateral Administrator, the Collateral Manager and each Holder, by
executing and delivering a counterpart of this Third Amendment Agreement, hereby
waives any right under the Transaction Documents to prior notice of this Third
Amendment Agreement; (ii) each Holder and the Collateral Manager, by executing
and delivering a counterpart of this Third Amendment Agreement, hereby provides
their written consent to the execution of this Third Amendment Agreement, the
Indenture and the Amendment Documents, dated on or about the date hereof,
between the Issuer, the Collateral Manager, the Trustee and the Collateral
Administrator, by the Trustee and the Issuer pursuant to Section 8.2 of the
Original Indenture; (iii) each of the Issuer, the Collateral Manager and each
Holder, by executing and delivering a counterpart of this Third Amendment
Agreement, hereby agrees that the execution of this Third Amendment Agreement is
authorized and permitted by the Original Indenture and that all conditions
precedent thereto have been satisfied and that, for all purposes under the
Original Indenture, including Section 8.3(b) thereof, the Trustee shall be
permitted to rely on this Section 4(c), and shall be as fully protected in so
relying on this Section 4(c), in lieu of an Opinion of Counsel; and (iv) each of
UBS AG, London Branch and CM Finance Inc., as successor to CM Finance LLC, by
executing and delivering a counterpart of this Third Amendment Agreement, hereby
represents that it is the beneficial owner of Notes having an aggregate
principal amount as indicated above its signature hereto.

 

Page 4



--------------------------------------------------------------------------------

5. Waiver of Opinion Counsel.

For the purposes of this Third Amendment Agreement, the Trustee, the Collateral
Manager and each Holder, by executing and delivering a counterpart of this Third
Amendment Agreement, hereby waive any requirement under Section 2.13(e) of the
Indenture to obtain an opinion of tax counsel.

 

6. Miscellaneous

 

(a) Successors and Assigns. This Third Amendment Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No person or entity other than the parties hereto and
their respective successors and permitted assigns shall have any rights under
this Third Amendment Agreement.

 

(b) Entire Agreement. This Third Amendment Agreement constitutes the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.

 

(c) Headings. The headings used in this Third Amendment Agreement are for
convenience of reference only and are not to affect the construction of or to be
taken into consideration in interpreting this Third Amendment Agreement.

 

(d) Governing Law. This Third Amendment Agreement shall be construed in
accordance with, and this Third Amendment Agreement and any matters arising out
of or relating in any way whatsoever to this Third Amendment Agreement (whether
in contract, tort or otherwise), shall be governed by, the law of the State of
New York.

 

(e) Jurisdiction. With respect to any suit, action or proceedings relating to
this Third Amendment Agreement or any matter between the parties arising under
or in connection with this Third Amendment Agreement (Proceedings), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing in this Third
Amendment Agreement precludes any party from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

Page 5



--------------------------------------------------------------------------------

(f) Waiver of Jury Trial Right. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDINGS. Each party hereby (a) certifies that no
representative, agent or attorney of any other has represented, expressly or
otherwise, that such other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver; and (b) acknowledges that it has been induced to
enter into this Third Amendment Agreement by, among other things, the mutual
waivers and certifications in this paragraph.

 

(g) Counterparts. This Third Amendment Agreement (and each amendment,
modification and waiver in respect of this Third Amendment Agreement) may be
executed and delivered in any number of counterparts (including by e-mail (PDF)
or facsimile), each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, and each of the parties
hereto may execute this Third Amendment Agreement by signing any such
counterpart. Delivery of an executed counterpart of this Third Amendment
Agreement by e-mail (PDF) or facsimile shall be deemed to constitute due and
sufficient delivery of such counterpart.

 

(h) Severability. If any term, provision, covenant or condition of this Third
Amendment Agreement, or the application thereof to any party hereto or any
circumstance, is held to be unenforceable, invalid or illegal (in whole or in
part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Third Amendment Agreement, modified
by the deletion of the unenforceable, invalid or illegal portion (in any
relevant jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Third Amendment Agreement, so long as this
Third Amendment Agreement, as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the deletion of such portion of this Third Amendment Agreement, will not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
Agreement to be duly executed and delivered by their respective signatories
thereunto duly authorized as of the date first written above.

 

CM FINANCE SPV LTD., as Issuer By:  

 

Name:   Title:  

STATE STREET BANK AND TRUST COMPANY,

as Trustee and as Bank

By:  

 

Name:   Title:  

STATE STREET BANK AND TRUST COMPANY,

as Collateral Administrator

By:  

 

Name:   Title:  

CM INVESTMENT PARTNERS LLC (as successor to CM Investment Partners, L.P.),

as Collateral Manager

By: MMCMIP LLC, as Managing Member By:  

 

Name:   Title:   MMCMIP Designee

 

Third Amendment Agreement



--------------------------------------------------------------------------------

UBS AG, LONDON BRANCH,

as Holder of Notes

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

CM FINANCE INC. (as successor by merger to CM FINANCE LLC),

as Holder and as Sole Shareholder

By:  

 

Name:   Title:  

 

Third Amendment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

THIRD AMENDED AND RESTATED INDENTURE

 

Exhibit A